Citation Nr: 0717694	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-20 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  Prior to May 16, 2006, the veteran's PTSD manifested as 
sleep disturbances, flashbacks, nightmares, recurring 
memories, a depressed mood and affect, anxiety, 
hypervigilance, increased sensitivity to sound, a startle 
response, paranoia, avoidance/numbing and suicidal ideation, 
and caused severe occupational impairment and total social 
impairment.  

3.  Since May 16, 2006, the veteran's PTSD has caused total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial 70 percent 
evaluation for PTSD, prior to May 16, 2006, have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for entitlement to an initial 100 percent 
evaluation for PTSD, from May 16, 2006, have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claim by letters dated March 2004 and June 2005, the first 
before initially deciding that claim in a rating decision 
dated September 2004.  The timing of such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  

The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the aforementioned notice letters, the RO 
acknowledged the veteran's claim, notified him of the 
evidence needed to substantiate that claim, identified the 
type of evidence that would best do so, informed him of VA's 
duty to assist, and indicated that it was developing his 
claim pursuant to that duty.  As well, the RO identified the 
evidence it had received in support of the veteran's claim 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
veteran to identify or send directly to VA any evidence or 
information he had that would support his claim.  

The content of the notice letters does not reflect compliance 
with the requirements
of the law as found by the Court in Dingess/Hartman.  
Therein, the RO did not
provide the veteran information on effective dates.  The 
veteran is not, however,
prejudiced as a result thereof.  Bernard, 4 Vet. App. at 394.  
Rather, as explained
below, a higher initial evaluation may be granted in this 
case under Fenderson v.
West, 12 Vet. App. 119, 125-126 (1999), for separate periods 
of time, thereby
rendering moot any question regarding the appropriate 
effective dates to be
assigned the higher initial evaluations.

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to his claim, including service 
medical records and post-service VA and private treatment 
records.  Since then, the veteran has not indicated that 
there is other information or evidence to secure in support 
of his claim.  The RO also afforded the veteran VA 
examinations in support of his claim, during which examiners 
addressed the severity of his PTSD.  The veteran does not now 
allege that the reports of these examinations are inadequate 
to decide his claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 



II.  Analysis of Claim

The veteran seeks an initial evaluation in excess of 30 
percent for his service-connected PTSD.  He claims that this 
disability has worsened, that he now experiences PTSD 
symptoms on a constant basis, and that such symptoms warrant 
the assignment of a higher initial evaluation.  He has 
submitted a written statement from his spouse, which supports 
his assertion that the 30 percent evaluation initially 
assigned his PTSD does not accurately reflect the severity of 
his PTSD symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2006).

In this case, the RO has evaluated the veteran's PTSD as 30 
percent disabling pursuant to Diagnostic Code (DC) 9411, 
which is governed by the General Rating Formula for Mental 
Disorders (formula).  According to that formula, a 30 percent 
evaluation is assignable for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, DC 9411 
(2006).

A 50 percent evaluation is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assignable for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id. 

Based on the above criteria as well as the reasoning noted 
below, the evidence establishes that the veteran's PTSD 
disability picture more nearly approximates the criteria for 
higher initial evaluations under DC 9411. 

A.  Prior to May 2006

As previously indicated, the veteran had active service from 
April 1968 to April 1970.  He did not express or seek 
treatment for mental health complaints until many decades 
after service, in November 2002.  At that time, he presented 
to a Vet Center, where he underwent a psychological 
evaluation.  A social worker noted that the veteran acted 
suspiciously and defensively, was anxious and tense, and had 
rapid and pressured speech and fair judgment.  The social 
worker diagnosed the veteran with PTSD, assigned a Global 
Assessment of Functioning (GAF) score of 49, and enrolled the 
veteran in a PTSD treatment program.  

Thereafter, the veteran underwent VA examinations of his 
PTSD, including in August 2004 and September 2005, and 
received VA and private outpatient treatment for his mental 
health complaints.  In June 2005, he began participating in 
VA's PTSD program.

During examinations and outpatient treatment visits, the 
veteran reported that he had undergone anger management 
treatment, but continued to experience serious, prolonged 
PTSD symptoms, including anxiety, paranoia, flashbacks, 
recurring memories, an inability to sleep, nightsweats, 
nightmares, isolative behavior, depression, hypervigilance, a 
startle response, increased sensitivity to sounds, panic 
attacks, shaky spells, suicidal ideation and problems with 
memory and concentration.  He also reported that over the 
years, he had made many job changes due to a tendency to 
fight and argue with co-workers and an inability to work with 
authority figures, and isolated himself from his family, 
causing family discord.  Allegedly, since 1985, the veteran 
has had the same job, one which allows him to work on his own 
as a heavy equipment operator.  He reported being suspended 
many times from this job, but indicated that he had not yet 
been fired.  During the September 2005 VA examination, the 
veteran indicated that his PTSD was worsening.

VA examiners and various VA and private medical professionals 
objectively confirmed the following symptoms: impaired sleep, 
recurring memories, flashbacks, nightmares, a depressed mood 
and affect, anxiety, avoidance/numbing, hypervigilance, 
increased sensitivity to sounds, paranoia, fair to good 
insight and judgment and suicidal thoughts.  They described 
these symptoms as blatant, frequent, prolonged, permanent and 
severe.  They indicated that the symptoms had not resulted in 
unemployment or time lost from work, but had caused the 
veteran to job hunt often and produce poor quality work.  
They also indicated that the symptoms had resulted in 
completely impaired social functioning.  They assigned the 
veteran's PTSD GAF scores of 50 (August 2004), 43 (June 
2005), and 49 (September 2005).

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted at 38 
C.F.R. §§ 4.125, 4.130 (2006), a GAF score of 41 to 50 
reflects serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  The aforementioned 
findings thus establish that, during the time period at 
issue, symptomatology of the veteran's PTSD caused severe 
impairment.  Medical professionals indicated that, with 
regard to social functioning, the impairment was so severe, 
it completely disabled the veteran.  Severe occupational 
impairment and total social impairment due to the previously 
noted PTSD symptoms warrant the assignment of an initial 70 
percent evaluation under DC 9411, for the period prior to May 
16, 2006.  In the absence of total occupational impairment, 
an initial 100 percent evaluation for PTSD may not be 
assigned the veteran's PTSD for this particular time period.  



B.  From May 16, 2006

On May 16, 2006, the veteran's treating psychiatrist from 
VA's PTSD program informed VA by letter that he was 
recommending that the veteran stay out of work beginning 
immediately and extending an indefinite period of time due to 
a serious exacerbation of his PTSD.  The psychiatrist 
explained that, although the veteran's PTSD initially 
manifested several years ago, it had become so severe, the 
veteran must discontinue working.  The psychiatrist indicated 
that he could not conclude with certainty when it would be 
safe for the veteran to return to work.  

The psychiatrist's written opinion establishes that, since 
May 16, 2006, symptomatology of the veteran's PTSD has caused 
total impairment in the veteran's ability to function 
occupationally.  That degree of occupational impairment 
considered in conjunction with the degree of social 
impairment caused by the veteran's PTSD, characterized as 
total in the previously noted evidence, warrant the 
assignment of an initial 100 percent evaluation under DC 
9411, for the period beginning on May 16, 2006.  

C.  Conclusion

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded a different evaluation in the future should his PTSD 
disability picture change.  See 38 C.F.R. § 4.1.  At present, 
however, the evaluations noted above are the most appropriate 
given the medical evidence of record.

In light of the foregoing, the Board concludes that the 
criteria for entitlement to an initial 70 percent evaluation 
for PTSD, prior to May 16, 2006, and an initial 100 percent 
evaluation for PTSD, from May 16, 2006, have been met.  In 
reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2006).  Inasmuch as the evidence in this case supports 
the veteran's claim, such claim must be granted.  


ORDER

An initial 70 percent evaluation for PTSD, prior to May 16, 
2006, is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.

An initial 100 percent evaluation for PTSD, from May 16, 
2006, is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


